  Case 17-04353         Doc 80     Filed 05/13/19 Entered 05/13/19 11:17:41              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-04353
         MELODY DENISE BILLUPS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/15/2017.

         2) The plan was confirmed on 02/07/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/10/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-04353        Doc 80       Filed 05/13/19 Entered 05/13/19 11:17:41                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $12,632.50
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $12,632.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,343.80
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $574.07
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,917.87

Attorney fees paid and disclosed by debtor:                  $590.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                   Unsecured      4,700.00            NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured      1,364.00            NA              NA            0.00       0.00
AMERICAN INTERCONTINENTAL UN     Unsecured           0.00           NA              NA            0.00       0.00
ANTHONY ASSOCIATES               Unsecured           0.00           NA              NA            0.00       0.00
BOEING EMPLOYEES CU              Unsecured         800.00        830.08          830.08           0.00       0.00
CASH STORE                       Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured         481.00        551.86          551.86           0.00       0.00
CENTURYLINK                      Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,795.00       5,108.71        5,108.71           0.00       0.00
COMCAST CABLE                    Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,213.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured         598.00        598.57          598.57           0.00       0.00
DIRECTV LLC                      Unsecured         607.00        606.52          606.52           0.00       0.00
HSBC BANK NV                     Unsecured           0.00           NA              NA            0.00       0.00
ICS                              Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA       1,044.43        1,044.43           0.00       0.00
IL DEPT OF REVENUE               Priority       1,268.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority       1,779.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority       1,874.00       6,264.06        6,264.06           0.00       0.00
IL DEPT OF REVENUE               Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SE           Unsecured           0.00           NA              NA            0.00       0.00
INGALLS FAMILY CARE CTR          Unsecured           0.00           NA              NA            0.00       0.00
INGALLS FAMILY CARE CTR          Unsecured           0.00           NA              NA            0.00       0.00
INGALLS FAMILY CARE CTR          Unsecured           0.00           NA              NA            0.00       0.00
INGALLS FAMILY CARE CTR          Unsecured           0.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured         101.00        499.87          499.87           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,019.00       4,384.10        4,384.10           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       3,468.67        3,468.67           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-04353       Doc 80       Filed 05/13/19 Entered 05/13/19 11:17:41                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         150.00        198.25        198.25           0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         400.00        488.62        488.62           0.00         0.00
LISLE POLICE DEPT               Unsecured           0.00           NA            NA            0.00         0.00
Mci                             Unsecured         205.00           NA            NA            0.00         0.00
MENARDS                         Unsecured           0.00           NA            NA            0.00         0.00
MENARDS                         Unsecured           0.00           NA            NA            0.00         0.00
MERCHANTS CREDIT GUIDE          Unsecured           0.00           NA            NA            0.00         0.00
MIDWEST TITLE LOANS             Unsecured           0.00           NA            NA            0.00         0.00
MONTEREY FINANCIAL SVC          Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC           Unsecured           0.00           NA            NA            0.00         0.00
NICOR GAS                       Unsecured           6.00        629.15        629.15           0.00         0.00
PORTFOLIO RECOVERY ASSOC        Unsecured           0.00           NA            NA            0.00         0.00
PORTFOLIO RECOVERY ASSOC        Unsecured      9,000.00            NA            NA            0.00         0.00
PREMIER BANKCARD                Unsecured          30.00           NA            NA            0.00         0.00
PRESTIGE FINANCIAL SVC          Secured       14,500.00     22,710.21     23,210.21       8,828.68       885.95
PRESTIGE FINANCIAL SVC          Unsecured      9,347.00           0.01          0.01           0.00         0.00
QUANTUM3 GROUP LLC              Unsecured         450.00           NA            NA            0.00         0.00
RESURGENT CAPITAL SERVICES      Unsecured           0.00           NA            NA            0.00         0.00
SPRINT NEXTEL                   Unsecured         257.00           NA            NA            0.00         0.00
TEAM Towing Recovery INC        Unsecured           0.00           NA            NA            0.00         0.00
TRI STATE FINANCIAL SVC         Unsecured      1,000.00            NA            NA            0.00         0.00
UNITED STUDENT AID FUNDS INC    Unsecured      3,263.00       3,014.13      3,014.13           0.00         0.00
UNIVERSITY OF PHOENIX           Unsecured           0.00           NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT           Unsecured      3,896.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT           Unsecured      4,224.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT           Unsecured      6,008.00            NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT           Unsecured      8,973.00            NA            NA            0.00         0.00
US DEPT OF EDUCATION            Unsecured           0.00    27,091.78     27,091.78            0.00         0.00
VERIZON WIRELESS                Unsecured      1,525.00            NA            NA            0.00         0.00
VILLAGE OF GLENWOOD             Unsecured      2,400.00            NA            NA            0.00         0.00
VISION FINANCIAL SER            Unsecured         101.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00               $0.00                   $0.00
      Mortgage Arrearage                                    $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                          $23,210.21           $8,828.68                 $885.95
      All Other Secured                                     $0.00               $0.00                   $0.00
TOTAL SECURED:                                         $23,210.21           $8,828.68                 $885.95

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                 $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                 $0.00
       All Other Priority                              $10,648.16                 $0.00                 $0.00
TOTAL PRIORITY:                                        $10,648.16                 $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                            $44,130.65                 $0.00                 $0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-04353         Doc 80      Filed 05/13/19 Entered 05/13/19 11:17:41                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $2,917.87
         Disbursements to Creditors                             $9,714.63

TOTAL DISBURSEMENTS :                                                                      $12,632.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
